DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0026427, filed on March 07, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
According to an online Google Dictionary, perimeter is defined as the continuous line forming the boundary of a closed geometric figure.  A feature of claim 17 is directed to at least one sensor for sensing a perimeter of the vehicle whereas another feature of claim 17 is directed to a radiation pattern that includes at least one null.  Thus, it is impossible to sense the perimeter of the vehicle.  In other words, it is impossible to sense a continuous line around the vehicle at any given time.  For example, Applicant’s Fig. 3 shows a – 40 dB at zero degrees meaning no detection whatsoever at zero degrees so that part of the perimeter of the vehicle is not sensed.  Note that Figure 1 only shows one sensor.  It is not entirely clear as to Applicant’s understanding as to what constitutes a sensor.  Antenna elements of the same sensor are part of that sensor.  
Claim Rejections - 35 USC § 112(b)
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
One of ordinary skill understand that phases of an array constructively and deconstructively add up to form a shape of a beam as discussed in Lynch Para. 59.   The subject matter of claim 19 is directed to controlling a phase shift value of the second transmission signal to be changed within a predetermined detection area.  Note that the second transmission signal is the result of radiation from a second element of an array that is part of the at least one sensor.  The subject matter of claim 20 then goes on to claim that the predetermined detection area is determined no to overlap with the detection area of the at least one sensor – makes no sense whatsoever because the radiation from the second antenna element that is the second transmission signal is part of the at least one sensor.  As such, the metes and bounds of the claim cannot be fully ascertained thus the claim is indefinite.  
Applicant’s Figures 3 – 5 show radiation patterns having two beams and one null.  Note that radar radiation patterns typically have several sidelobes and nulls.  The Examiner speculates that the beamforming (phase shifting) is configured such that the main beam of the first radiation element and the main beam of the second radiating element do not overlap and that said beamforming is being used in such a way as to just steer or shape the null.  
Below is an image of a typical radiation pattern for illustration purposes. 

    PNG
    media_image1.png
    137
    210
    media_image1.png
    Greyscale

http://www.interfacebus.com/Electronic_Dictionary_Radar_Terms_A1.html
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6 – 8, 10 – 13 and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch (US 2013/0169471).
As to claim 1, Lynch discloses a radar apparatus (Para. 21 “radar”) comprising:
an antenna including a first transmitting antenna, a second transmitting antenna, and a receiving antenna (Fig. 3 items 16T and 16R see also Para. 47 items 12T and 12R. It appears that item 16 is feed network and item 12 not shown is supposed to be the antenna; regardless, it is all in the drawing.); 
a transmitter including a first modulator for generating a first transmission signal having an inverted phase of a source signal and transmitting the first transmission signal through the first transmitting antenna (Para. 49 “modulators 14T and 14R … provide either 0 or 180 degree of phase shift …”), and
a second modulator for generating a second transmission signal having a shifted phase of the source signal and transmitting the second transmission signal through the second transmitting antenna (Id.  see also Para. 60 “One such choice of modulator states that achieves this is obtained by selecting the binary modulator values at random with 50% probability for each state. One can show mathematically that this choice of codes produces the desired properties when the number of codes is sufficiently large (e.g., greater than 100). One may also use well known codes such as the columns of the Hadamard matrices, as long as one avoids codes that produce preferential beams in a single direction (such as the column of the Hadamard matrix that contains identical values.”  In summary, Fig. 3 Para. 47 each transmit and receive element is connected to 0/180 degree bit modulator thus the first and second antenna could have each a 180 degree phase shift.  Every radiation pattern has at least one lobe and one null.  See also Para. 59 and Fig. 2); 
a receiver for receiving a reflection signal of the first transmission signal and the second transmission signal reflected from the object through the receiving antenna (Fig. 3 shows the concept of transmitting and receiving – basic concept.); and 
a controller for obtaining information for the object based on the reflection signal (Para. 57 “higher level processing …” Fig. 5 shows signal processor).
 As to claim 2, Lynch discloses the radar apparatus of claim 1, wherein the first transmitting antenna and the second transmitting antenna are spaced apart by a distance determined based on the wavelength of the first transmission signal and the second transmission signal (Fig. 6 “λ/2 spacing”).
As to claim 3, Lynch discloses the radar apparatus of claim 1, wherein the transmitter performs phase inversion so that the radiation pattern generated by the first transmission signal and the second transmission signal includes at least one null (Para. 59 “Note that nearly constant gain functions indicate that the change in modulator states primarily alters the phases of the antenna array field properties. One skilled in the art will recognize that one cannot achieve constant gain over a wide field of view while simultaneously radiating from multiple elements because constructive and destructive interference between elements causes unavoidable peaks and nulls in the antenna gain” see also Fig. 2 shows many nulls).
As to claim 4, Lynch discloses the radar apparatus of claim 3, wherein the transmitter changes the position at which the null appears by changing a phase shift value for the second transmission signal at predetermined time intervals (Para. 6 “the different modulator states are changed sequentially…”  Note that the term sequentially meets the scope of predetermined time intervals and that each change in phase results in a change of radiation pattern which is function of phase wherein a change in a radiation pattern corresponds to a change in main beams, sidelobes and nulls – basic antenna theory.).

As to claim 6, Lynch teaches the radar apparatus of claim 4, wherein the transmitter controls the phase shift value of the second transmission signal to be changed within a predetermined detection area (Para. 14 “prescribed field of view …”).
As to claim 7, Lynch discloses the radar apparatus of claim 6, wherein the predetermined detection area is determined not to overlap with a detection area of another sensor (Lynch does not teach another sensor so no overlap.  If Applicant’s intent is referring to tow main beams of the same sensor not overlapping then refer to Lynch’s Fig. 2).
As to claim 8, Lynch discloses the radar apparatus of claim 1, wherein the first modulator is implemented as either a hardware module capable of inverting the phase of the source signal or a software module capable of performing the same operation as the hardware module (the modulator as already cited would have to be one or the other – nothing else it could be.)
As to claim 10, Lynch discloses the radar apparatus of claim 1, wherein the second modulator is implemented as either a hardware module capable of shifting the phase of the source signal or a software module capable of performing the same operation as the hardware module (the modulator as already cited would have to be one or the other – nothing else it could be.).
As to claim 11, Lynch discloses a method for controlling a radar apparatus comprising: transmitting a first transmission signal generated by inverting a phase of a source signal through a first transmitting antenna (Para. 33 Fig. 3 item 14 “180 degrees”); transmitting a second transmission signal generated by shifting the phase of the source signal through a second transmitting antenna (Id.  see also Para. 60 “One such choice of modulator states that achieves this is obtained by selecting the binary modulator values at random with 50% probability for each state. One can show mathematically that this choice of codes produces the desired properties when the number of codes is sufficiently large (e.g., greater than 100). One may also use well known codes such as the columns of the Hadamard matrices, as long as one avoids codes that produce preferential beams in a single direction (such as the column of the Hadamard matrix that contains identical values.”  In summary, Fig. 3 Para. 47 each transmit and receive element is connected to 0/180 degree bit modulator thus the first and second antenna could have each a 180 degree phase shift.  Every radiation pattern has at least one lobe and one null.  See also Para. 59 and Fig. 2);
receiving a reflection signal in which the first transmission signal and the second transmission signal are reflected from an object through a receiving antenna (Fig. 3); and, acquiring information for the object based on the reflected signal (Fig. 5 item 30).
As to claim 12, Lynch discloses the method for controlling a radar apparatus of claim 11, wherein transmitting the first transmission signal comprises performing a phase inversion such that a radiation pattern generated by the first transmission signal and the second transmission signal includes at least one null (Para. 59 “constructive and destructive interference … nulls …”).
As to claim 13, Lynch teaches the method for controlling a radar apparatus of claim 12, wherein transmitting the second transmission signal comprises changing a position at which the null appears by changing a phase shift value for the second transmission signal at predetermined time intervals (Para. 6 “the different modulator states are changed sequentially…”  Note that the term sequentially meets the scope of predetermined time intervals and that each change in phase results in a change of radiation pattern which is function of phase wherein a change in a radiation pattern corresponds to a change in main beams, sidelobes and nulls – basic antenna theory.).

As to claim 15, Lynch teaches the method for controlling a radar apparatus of claim 13, wherein transmitting the second transmission signal comprises controlling the phase shift value of the second transmission signal to be changed within a predetermined detection area (Para. 14 “prescribed field of view …”).
As to claim 16, Lynch teaches the method for controlling a radar apparatus of claim 15, wherein the predetermined detection area is determined not to overlap with a detection area of another sensor (no other sensor in Lynch to overlap with or Fig. 2 if Applicant’s intent is other than what is actually claimed as discussed supra.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 – 20 are rejected under 35 U.S.C. 103 as being obvious over Lynch in view of Mizutani (US 2015/0362592).
As to claim 17, Lynch teaches a detection system provided in a vehicle (Para..60 “moving radar platform) comprising: at least one sensor for sensing a perimeter of the vehicle (refer to 112(b)); and 
a radar apparatus for transmitting a first transmission signal generated by inverting a phase of a source signal in order for a radiation pattern formed by the first transmission signal and a second transmission signal to include at least one null, transmitting a second transmission signal generated by shifting the phase of the source signal, receiving the reflection signal of the first transmission signal and the second transmission signal reflected by an object (Fig. 3 Para. 47 each transmit and receive element is connected to 0/180 degree bit modulator thus the first and second antenna could have each a 180 degree phase shift.  Every radiation pattern has at least one lobe and one null.  See also Para. 59 and Fig. 2), and acquiring position information of the object according to a position change of the null and whether the object is detected.
Lynch is silent regarding the periphery of a vehicle being sensed.  
In the same field of endeavor, Mizutani discloses a vehicle radar that senses the periphery of a vehicle.  See Mizutani Para. 13.
In view of the teachings of Mizutani it would have been obvious to a person having skill in the art at the time of filing to modify the radar in Lynch to perform detections around the periphery (as best understood given that there is always nulls per 112(b) discussion) of the vehicle to improve coverage area thus allowing for detection of other objects from a variety of directions which is usefull for applications involving not only detection but collision avoidance which is also taught by Mizutani at Para. Para. 33.  
As to claim 18, Lynch in view of Mizutani teaches the detection system of claim 17, wherein the radar apparatus changes the position at which the null appears by changing a phase shift value for the second transmission signal at predetermined time intervals (Para. 6 “the different modulator states are changed sequentially…”).
As to claim 19, Lynch in view of Mizutani teaches the detection system of claim 18, wherein the radar apparatus controls the phase shift value of the second transmission signal to be changed within a predetermined detection area (Lynch: Para. 14 “prescribed field of view …”).
As to claim 20, Lynch in view of Mizutani teaches the detection system of claim 19, wherein the predetermined detection area is determined not to overlap with a detection area of the at least one sensor (This limitation makes no sense.  Please refer to 112(b).  Perhaps Fig. 2 of Lynch if Applicant’s intent is other than what is actually claimed as discussed supra).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being obvious over Lynch in view of Lin (US 2019/0195985) filed Oct. 31, 2018.  
As to claim 5 and 14, Lynch does not teach the radar apparatus of claims 4 and method claim of 13, respectively, wherein the controller obtains position information of the object according to the change of the position of the null and whether the object is detected based on the reflection signal.
 In the same field of endeavor, Lin teaches “to null the interference by using steering phased array transceiver (Tx/Rx) antenna beams configured to form ‘nulls’ in the antenna beams toward the direction of interference, and thereby improve the target detection sensitivity (Para. 43).”
In view of the teachings of Lin, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the null taught by Lynch to be directed away from the target to another area such as an area of interference, e.g. multipath, in order to improve the signal-to-noise of the target reflection thus improving target detection sensitivity.  
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Lynch in view of Figzpatrick (US 2006/0087385).
As to claim 9. Lynch teaches the radar apparatus of claim 8, wherein the hardware module which an input port of the source signal and an output port to the first transmitting antenna are separated by half a wavelength, a phase shifter, or an I / Q modulator (Fig. 3 and Fig. 6).
Lynch does not teach a coupler.
In the same field of endeavor, Fitzpatrick teaches “The pulse is divided by the coupler to two paths of equal power and 180 degree phase shift at ports 2 and 3. Port 2 is then delayed by 1/4 wave and coupled to antenna 106. Port 3 is coupled to antenna 104. The two antennas may be arranged to produce RHCP or LHCP, depending on coupling polarities. For this example, assume the two antennas produce RHCP in the direction of a reflecting object that returns a double bounce, RHCP signal. The return signal will thus couple in the same phase relationship i.e. the signal from antenna 106 will be delayed by 1/4 wave from the signal from antenna 104. The delayed signal from antenna 106 will then be further delayed another 1/4 wave, resulting in 1/2 wave delay upon reaching port 2.”
In view of the teachings of Fitzpatrick, it would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the phase shifters of Lynch with the coupler in Fitzpatrick because one of ordinary skill understands that couplers have more bandwidth, more flexibility and lower phase imbalance.  The result of substituting a phase shifter with a coupler to effect the same phase shift is a predictable result.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648